EX-99.1 For Additional Information, please contact GS Mortgage Securities Trust 2016-GS3 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2016-GS3 Payment Date: 8/11/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/7/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 540 West Madison Operating Advisor/ Depositor Master Servicer Special Servicer Special Servicer Asset Representations Reviewer GS Mortgage Securities Midland Loan Services, a Division of Rialto Capital Advisors, LLC Trimont Real Estate Advisors, LLC Pentalpha Surveillance LLC Corporation II PNC Bank, National Association 200 West Street 10851 Mastin Street, Suite 300 th Avenue, Suite 400 3500 Lenox Road 375 North French Road New York, NY 10282 Overland Park, KS 66210 Miami, FL 33172 Suite G1 Suite 100 Atlanta, GA 30326 Amherst, NY 14228 Contact: Leah Nivison Contact: Heather Wagner Contact: Thekla Salzman Contact: Contact: Don Simon Phone Number: (212) 902-1000 Phone Number: (913) 253-9570 Phone Number: (305) 229-6465 Trustadvisor@trimontrea.com Phone Number: (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance, please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 36251PAA2 1.429000% 28,475,000.00 24,976,395.02 342,548.67 29,742.72 0.00 0.00 372,291.39 24,633,846.35 30.11% A-2 36251PAB0 2.484000% 77,052,000.00 77,052,000.00 0.00 159,497.64 0.00 0.00 159,497.64 77,052,000.00 30.11% A-3 36251PAC8 2.592000% 265,000,000.00 265,000,000.00 0.00 572,400.00 0.00 0.00 572,400.00 265,000,000.00 30.11% A-4 36251PAD6 2.850000% 320,243,000.00 320,243,000.00 0.00 760,577.13 0.00 0.00 760,577.13 320,243,000.00 30.11% A-AB 36251PAE4 2.777000% 57,066,000.00 57,066,000.00 0.00 132,060.23 0.00 0.00 132,060.23 57,066,000.00 30.11% A-S 36251PAH7 3.143000% 93,480,000.00 93,480,000.00 0.00 244,839.70 0.00 0.00 244,839.70 93,480,000.00 21.33% B 36251PAJ3 3.395000% 53,417,000.00 53,417,000.00 0.00 151,125.60 0.00 0.00 151,125.60 53,417,000.00 16.31% C 36251PAL8 4.123614% 45,404,000.00 45,404,000.00 0.00 156,023.82 0.00 0.00 156,023.82 45,404,000.00 12.04% D 36251PAM6 2.620000% 53,417,000.00 53,417,000.00 0.00 116,627.12 0.00 0.00 116,627.12 53,417,000.00 7.03% E 36251PAR5 4.123614% 24,038,000.00 24,038,000.00 0.00 82,602.87 0.00 0.00 82,602.87 24,038,000.00 4.77% F 36251PAT1 4.123614% 10,683,000.00 10,683,000.00 0.00 36,710.48 0.00 0.00 36,710.48 10,683,000.00 3.76% G 36251PAV6 4.123614% 40,063,502.00 40,063,502.00 0.00 137,672.02 0.00 0.00 137,672.02 40,063,502.00 0.00% WM-A 36251PAZ7 3.721772% 24,346,000.00 24,346,000.00 0.00 75,508.55 0.00 0.00 75,508.55 24,346,000.00 55.09% WM-B 36251PBD5 3.721772% 29,862,000.00 29,862,000.00 0.00 92,616.30 0.00 0.00 92,616.30 29,862,000.00 0.00% R 36251PAX2 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,122,546,502.01 1,119,047,897.02 342,548.67 2,748,004.18 0.00 0.00 3,090,552.85 1,118,705,348.35 Class (2) CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 36251PAF1 1.403522% 841,316,000.00 837,817,395.02 979,912.45 0.00 979,912.45 837,474,846.35 X-B 36251PAG9 0.728614% 53,417,000.00 53,417,000.00 32,433.66 0.00 32,433.66 53,417,000.00 X-D 36251PAP9 1.503614% 53,417,000.00 53,417,000.00 66,932.14 0.00 66,932.14 53,417,000.00 X-WM 36251PBB9 0.000000% 54,208,000.00 54,208,000.00 0.00 0.00 0.00 54,208,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The Class A-S, Class B, and Class C certificates represent their respective Regular Interests. All, a portion, or none of these Regular Interests may actually be held in the Exchangeable Class PEZ. For details on the current status of Class PEZ, please see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 36251PAA2 877.13415347 12.02980404 1.04452046 0.00000000 0.00000000 865.10434943 A-2 36251PAB0 1,000.00000000 0.00000000 2.07000000 0.00000000 0.00000000 1,000.00000000 A-3 36251PAC8 1,000.00000000 0.00000000 2.16000000 0.00000000 0.00000000 1,000.00000000 A-4 36251PAD6 1,000.00000000 0.00000000 2.37500002 0.00000000 0.00000000 1,000.00000000 A-AB 36251PAE4 1,000.00000000 0.00000000 2.31416658 0.00000000 0.00000000 1,000.00000000 A-S 36251PAH7 1,000.00000000 0.00000000 2.61916667 0.00000000 0.00000000 1,000.00000000 B 36251PAJ3 1,000.00000000 0.00000000 2.82916674 0.00000000 0.00000000 1,000.00000000 C 36251PAL8 1,000.00000000 0.00000000 3.43634526 0.00000000 0.00000000 1,000.00000000 D 36251PAM6 1,000.00000000 0.00000000 2.18333340 0.00000000 0.00000000 1,000.00000000 E 36251PAR5 1,000.00000000 0.00000000 3.43634537 0.00000000 0.00000000 1,000.00000000 F 36251PAT1 1,000.00000000 0.00000000 3.43634560 0.00000000 0.00000000 1,000.00000000 G 36251PAV6 1,000.00000000 0.00000000 3.43634513 0.00000000 0.00000000 1,000.00000000 WM-A 36251PAZ7 1,000.00000000 0.00000000 3.10147663 0.00000000 0.00000000 1,000.00000000 WM-B 36251PBD5 1,000.00000000 0.00000000 3.10147679 0.00000000 0.00000000 1,000.00000000 R 36251PAX2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 36251PAF1 995.84150904 1.16473768 0.00000000 995.43435089 X-B 36251PAG9 1,000.00000000 0.60717861 0.00000000 1,000.00000000 X-D 36251PAP9 1,000.00000000 1.25301196 0.00000000 1,000.00000000 X-WM 36251PBB9 1,000.00000000 0.00000000 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-S Regular Interest Breakdown A-S (Cert) 36251PAH7 3.143000% 93,480,000.00 93,480,000.00 0.00 244,839.70 0.00 0.00 244,839.70 93,480,000.00 A-S (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 93,480,000.01 93,480,000.00 0.00 244,839.70 0.00 0.00 244,839.70 93,480,000.00 B Regular Interest Breakdown B (Cert) 36251PAJ3 3.395000% 53,417,000.00 53,417,000.00 0.00 151,125.60 0.00 0.00 151,125.60 53,417,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 53,417,000.01 53,417,000.00 0.00 151,125.60 0.00 0.00 151,125.60 53,417,000.00 C Regular Interest Breakdown C (Cert) 36251PAL8 4.123614% 45,404,000.00 45,404,000.00 0.00 156,023.82 0.00 0.00 156,023.82 45,404,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 45,404,000.01 45,404,000.00 0.00 156,023.82 0.00 0.00 156,023.82 45,404,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance PEZ 36251PAK0 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,064,839,897.76 1,064,839,897.76 342,548.67 0.00 0.00 0.00 1,064,497,349.09 1,064,497,349.09 342,548.67 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/ (Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 07/01/2017 - 07/30/2017 30 29,742.72 0.00 29,742.72 0.00 0.00 0.00 29,742.72 0.00 A-2 07/01/2017 - 07/30/2017 30 159,497.64 0.00 159,497.64 0.00 0.00 0.00 159,497.64 0.00 A-3 07/01/2017 - 07/30/2017 30 572,400.00 0.00 572,400.00 0.00 0.00 0.00 572,400.00 0.00 A-4 07/01/2017 - 07/30/2017 30 760,577.13 0.00 760,577.13 0.00 0.00 0.00 760,577.13 0.00 A-AB 07/01/2017 - 07/30/2017 30 132,060.23 0.00 132,060.23 0.00 0.00 0.00 132,060.23 0.00 X-A 07/01/2017 - 07/30/2017 30 979,912.45 0.00 979,912.45 0.00 0.00 0.00 979,912.45 0.00 X-B 07/01/2017 - 07/30/2017 30 32,433.66 0.00 32,433.66 0.00 0.00 0.00 32,433.66 0.00 A-S 07/01/2017 - 07/30/2017 30 244,839.70 0.00 244,839.70 0.00 0.00 0.00 244,839.70 0.00 B 07/01/2017 - 07/30/2017 30 151,125.60 0.00 151,125.60 0.00 0.00 0.00 151,125.60 0.00 C 07/01/2017 - 07/30/2017 30 156,023.82 0.00 156,023.82 0.00 0.00 0.00 156,023.82 0.00 D 07/01/2017 - 07/30/2017 30 116,627.12 0.00 116,627.12 0.00 0.00 0.00 116,627.12 0.00 X-D 07/01/2017 - 07/30/2017 30 66,932.14 0.00 66,932.14 0.00 0.00 0.00 66,932.14 0.00 E 07/01/2017 - 07/30/2017 30 82,602.87 0.00 82,602.87 0.00 0.00 0.00 82,602.87 0.00 F 07/01/2017 - 07/30/2017 30 36,710.48 0.00 36,710.48 0.00 0.00 0.00 36,710.48 0.00 G 07/01/2017 - 07/30/2017 30 137,672.03 0.00 137,672.03 0.00 0.00 0.01 137,672.02 31.02 WM-A 07/01/2017 - 07/30/2017 30 75,508.55 0.00 75,508.55 0.00 0.00 0.00 75,508.55 0.00 X-WM N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 WM-B 07/01/2017 - 07/30/2017 30 92,616.30 0.00 92,616.30 0.00 0.00 0.00 92,616.30 0.00 Totals 3,827,282.44 0.00 3,827,282.44 0.00 0.00 0.01 3,827,282.43 31.02 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Other Required Information Available Distribution Amount (1) 4,169,831.10 Appraisal Reduction Amount Loan Appraisal Cumulative Most Recent Number Reduction ASER Appraisal Amount Amount Reduction Date None Controlling Class Information Controlling Class: G Effective as of: 09/30/16 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,847,635.70 Master Servicing Fee - Midland Loan Services 12,189.83 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 5,405.61 Deferred Interest 0.00 CREFC® Intellectual Property Royalty License Fee 480.93 ARD Interest 0.00 Operating Advisor Fee - Pentalpha Surveillance, LLC 1,846.75 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Pentalpha 430.13 Net Prepayment Interest Excess 0.00 Surveillance, LLC Extension Interest 0.00 Total Fees 20,353.24 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected 3,847,635.70 Reimbursement for Interest on Advances 0.00 Principal: ASER Amount 0.00 Scheduled Principal 342,548.67 Special Servicing Fee 0.00 Unscheduled Principal 0.00 Rating Agency Expenses 0.00 Principal Prepayments 0.00 Attorney Fees & Expenses 0.00 Collection of Principal after Maturity Date 0.00 Bankruptcy Expense 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Taxes Imposed on Trust Fund 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Total Additional Trust Fund Expenses 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 342,548.67 Payments to Certificateholders & Others: Other: Interest Distribution 3,827,282.43 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 342,548.67 Class X-WM Initial Distribution 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Initial Interest Deposit Amount 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,169,831.10 Total Funds Collected 4,190,184.37 Total Funds Distributed 4,190,184.34 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Industrial 46 146,032,548.71 13.72 108 4.0399 1.899662 Alabama 3 30,295,500.00 2.85 110 4.2060 1.825159 Lodging 6 152,121,043.60 14.29 108 4.4268 2.057180 Arizona 1 5,917,484.60 0.56 109 3.9740 2.078311 Mixed Use 1 15,636,775.94 1.47 109 3.5700 1.860000 California 81 180,775,793.40 16.98 81 4.1527 2.573657 Multi-Family 76 126,250,000.00 11.86 69 3.9860 2.900415 Colorado 3 66,036,284.62 6.20 103 4.7207 3.450958 Office 5 277,166,080.65 26.04 107 3.6262 3.046540 Florida 6 76,476,330.28 7.18 109 3.5232 3.136898 Retail 18 347,290,900.49 32.62 108 4.1817 2.077824 Georgia 4 9,248,871.50 0.87 109 3.9740 2.078311 Illinois 7 98,984,400.80 9.30 109 3.3171 2.695044 Totals 152 1,064,497,349.09 100.00 103 4.0204 2.397020 Indiana 1 677,422.56 0.06 109 3.9740 2.078311 Kansas 1 8,800,000.00 0.83 108 4.4255 2.560000 Kentucky 3 38,595,768.54 3.63 110 4.1819 2.033859 Michigan 5 18,343,892.93 1.72 109 4.1549 1.540467 Minnesota 1 1,763,290.83 0.17 109 3.9740 2.078311 Missouri 1 866,702.39 0.08 109 3.9740 2.078311 Nevada 1 9,351,986.20 0.88 108 4.4725 1.458507 New Jersey 1 1,374,769.25 0.13 109 3.9740 2.078311 New York 3 107,733,404.51 10.12 108 3.2672 2.923629 Seasoning North Carolina 4 48,284,427.53 4.54 108 4.2518 1.965571 Ohio 3 4,622,412.39 0.43 109 3.9740 2.078311 Oregon 1 30,000,000.00 2.82 108 3.9355 2.900000 # of Scheduled % of WAM Weighted Pennsylvania 2 21,586,808.33 2.03 103 5.3050 1.150000 Seasoning Loans Balance Agg. (2) WAC Avg DSCR (3) South Carolina 2 3,622,217.99 0.34 109 3.9740 2.078311 Bal. Tennessee 4 113,176,561.08 10.63 106 4.2967 1.999457 Texas 13 137,963,019.66 12.96 108 4.1600 1.795495 12 months or less 24 706,409,890.84 66.36 109 3.8564 2.368874 West Virginia 1 50,000,000.00 4.70 109 4.2400 1.990000 13 to 24 months 12 358,087,458.25 33.64 92 4.3440 2.452544 Totals 152 1,064,497,349.09 100.00 103 4.0204 2.397020 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 36 1,064,497,349.09 100.00 103 4.0204 2.397020 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of Agg. WAM WAC Weighted Anticipated Remaining # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) 5,000,000 or less 2 8,638,223.36 0.81 107 4.4664 1.289535 100 months or less 2 76,250,000.00 7.16 42 3.8194 3.497408 5,000,001 to 10,000,000 7 55,394,899.39 5.20 108 4.4030 1.576784 101 months or greater 34 988,247,349.09 92.84 108 4.0360 2.312118 10,000,001 to 15,000,000 3 37,161,456.73 3.49 109 4.2546 1.794667 15,000,001 to 20,000,000 5 87,307,482.52 8.20 108 4.2213 1.747515 Totals 36 1,064,497,349.09 100.00 103 4.0204 2.397020 20,000,001 to 30,000,000 6 160,086,808.33 15.04 99 3.4961 2.879367 30,000,001 to 40,000,000 4 142,532,500.00 13.39 108 4.2729 2.064147 40,000,001 to 60,000,000 5 268,014,235.27 25.18 93 4.3484 2.643257 60,000,001 to 70,000,000 2 133,741,651.81 12.56 108 3.8842 2.636118 Remaining Amortization Term (ARD and Balloon Loans) (4) 70,000,001 or greater 2 171,620,091.68 16.12 109 3.5951 2.434021 % of Remaining Amortization # of Scheduled Agg. WAM WAC Weighted Totals 36 1,064,497,349.09 100.00 103 4.0204 2.397020 Term Loans Balance Bal. (2) Avg DSCR (3) Interest Only 10 434,750,000.00 40.84 96 3.6572 3.111656 Note Rate 324 months or less 3 32,124,690.22 3.02 109 3.9451 1.515221 325 months or greater 22 513,002,567.19 48.19 108 4.3407 1.899184 Note # of Scheduled % of WAM Weighted Other 1 84,620,091.68 7.95 109 3.9740 2.078311 Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (3) Totals 36 1,064,497,349.09 100.00 103 4.0204 2.397020 3.00% or less 3 87,500,000.00 8.22 108 2.9833 3.290000 3.01% to 3.50% 3 178,000,000.00 16.72 101 3.3049 2.988814 3.51% to 4.00% 3 130,256,867.62 12.24 109 3.9166 2.241350 4.01% to 4.25% 11 333,103,000.00 31.29 97 4.1528 2.274898 4.25% to 4.50% 9 177,217,132.58 16.65 108 4.4033 1.802659 4.51% to 4.75% 5 78,333,540.56 7.36 107 4.6262 1.540708 4.75% to 5.00% 1 58,500,000.00 5.50 102 4.7815 3.710000 5.01% or greater 1 21,586,808.33 2.03 103 5.3050 1.150000 Totals 36 1,064,497,349.09 100.00 103 4.0204 2.397020 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of Agg. WAM WAC Weighted Age of Most # of Scheduled % of WAM Weighted Coverage Ratio Loans Balance Bal. (2) Avg DSCR (3) Recent NOI Loans Balance Agg. Bal. (2) WAC Avg DSCR (3) 1.40 or less 7 77,458,111.97 7.28 106 4.6745 1.180782 Underwriter's Information 5 220,272,077.88 20.69 85 3.9703 2.469588 1.41 to 1.50 3 20,201,025.84 1.90 108 4.4827 1.460835 12 months or less 31 844,225,271.21 79.31 108 4.0335 2.378086 1.51 to 1.60 0 0.00 0.00 0 0.0000 0.000000 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 1.61 to 1.70 1 32,500,000.00 3.05 109 4.6040 1.700000 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 1.71 to 1.80 2 69,375,000.00 6.52 108 4.1203 1.741878 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 1.81 to 2.00 7 220,811,619.60 20.74 108 4.3265 1.910729 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 2.01 to 2.10 3 138,282,591.68 12.99 109 4.0418 2.066126 2.11 to 3.00 7 234,619,000.00 22.04 102 3.7080 2.590150 Totals 36 1,064,497,349.09 100.00 103 4.0204 2.397020 3.01 or greater 6 271,250,000.00 25.48 94 3.7140 3.462631 Totals 36 1,064,497,349.09 100.00 103 4.0204 2.397020 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (4) The "Other" Stratification Range refers to the U.S. Industrial Portfolio Loan (ODCR 3) which requires monthly debt service payments of (i) a fixed principal amount plus (ii) the amount of interest accrued on the outstanding principal balance of the mortgage loan during the related interest accrual period. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30311485 1 OF New York NY 77,069.44 0.00 2.983% N/A 8/6/26 N 30,000,000.00 30,000,000.00 8/6/17 30311486 1A OF New York NY 77,069.44 0.00 2.983% N/A 8/6/26 N 30,000,000.00 30,000,000.00 8/6/17 30311487 1B OF New York NY 70,646.99 0.00 2.983% N/A 8/6/26 N 27,500,000.00 27,500,000.00 8/6/17 30311493 2 OF Chicago IL 241,726.12 0.00 3.227% 9/6/26 9/7/26 N 87,000,000.00 87,000,000.00 8/6/17 30311497 3 IN Various Various 289,692.84 34,537.12 3.974% N/A 9/4/26 N 84,654,628.80 84,620,091.68 8/6/17 30520932 4 RT Miami FL 207,958.33 0.00 3.450% N/A 9/1/26 N 70,000,000.00 70,000,000.00 8/1/17 30311501 5 RT Chattanooga TN 231,982.19 92,016.71 4.361% N/A 6/6/26 N 63,833,668.52 63,741,651.81 8/6/17 30520920 6 OF Centennial CO 240,868.06 0.00 4.782% N/A 2/6/26 N 58,500,000.00 58,500,000.00 8/6/17 30311488 7 MF San Francisco CA 193,896.09 0.00 4.075% N/A 2/6/21 N 55,250,000.00 55,250,000.00 8/6/17 30311503 8 LO Irvine CA 209,808.02 68,493.21 4.489% N/A 9/6/26 N 54,282,728.48 54,214,235.27 8/6/17 30311504 9 IN Laredo TX 176,704.31 0.00 4.100% N/A 7/6/26 N 50,050,000.00 50,050,000.00 8/6/17 30311489 10 MF Charleston WV 182,555.56 0.00 4.240% N/A 9/6/26 N 50,000,000.00 50,000,000.00 8/6/17 30311505 11 LO Cary NC 136,521.21 0.00 4.226% N/A 8/6/26 N 37,520,000.00 37,520,000.00 8/6/17 30311506 12 OF Brentwood TN 130,630.56 0.00 4.100% N/A 6/5/26 N 37,000,000.00 37,000,000.00 8/6/17 30311507 13 RT Louisville KY 128,436.88 0.00 4.200% N/A 10/6/26 N 35,512,500.00 35,512,500.00 8/6/17 30311490 14 RT Edinburg TX 128,848.06 0.00 4.604% N/A 9/4/26 N 32,500,000.00 32,500,000.00 8/6/17 30311508 15 LO Portland OR 101,667.08 0.00 3.936% N/A 8/6/26 N 30,000,000.00 30,000,000.00 8/6/17 30520919 16 LO Pittsburgh PA 98,720.16 23,515.18 5.305% N/A 3/6/26 N 21,610,323.51 21,586,808.33 8/6/17 30310799 17 MF San Francisco CA 56,886.35 0.00 3.146% N/A 2/5/21 N 21,000,000.00 21,000,000.00 8/6/17 30311491 18 RT Granbury TX 69,442.78 0.00 4.173% N/A 9/4/26 N 19,325,000.00 19,325,000.00 8/6/17 30311510 19 RT New York NY 72,380.48 0.00 4.543% N/A 5/6/26 N 18,500,000.00 18,500,000.00 8/6/17 30311511 20 RT Harlingen TX 63,274.68 0.00 4.048% N/A 9/4/26 N 18,150,000.00 18,150,000.00 8/6/17 30311512 21 MU Austin TX 48,170.06 32,531.64 3.570% N/A 9/4/26 N 15,669,307.58 15,636,775.94 8/6/17 30311513 22 RT Gilroy CA 64,270.45 18,927.49 4.750% N/A 7/6/26 N 15,714,634.07 15,695,706.58 8/6/17 30311514 23 RT Huntsville AL 48,166.76 0.00 4.206% N/A 10/6/26 N 13,299,000.00 13,299,000.00 8/6/17 30311515 24 RT Carlsbad CA 46,241.67 0.00 4.296% N/A 9/4/26 N 12,500,000.00 12,500,000.00 8/6/17 30311516 25 IN Grand Blanc MI 41,817.60 21,127.99 4.266% N/A 9/4/26 N 11,383,584.72 11,362,456.73 8/6/17 30311517 26 RT Henderson NV 36,063.38 11,916.62 4.473% N/A 8/6/26 N 9,363,902.82 9,351,986.20 8/6/17 30311518 27 RT Hoover AL 32,680.71 0.00 4.206% N/A 10/6/26 N 9,023,250.00 9,023,250.00 8/6/17 30311519 28 LO Topeka KS 33,535.46 0.00 4.426% N/A 8/6/26 N 8,800,000.00 8,800,000.00 8/6/17 30311520 29 RT Various Various 32,172.98 9,773.71 4.691% N/A 6/5/26 N 7,964,648.70 7,954,874.99 8/6/17 30311521 30 RT Vestavia Hills AL 28,877.78 0.00 4.206% N/A 10/6/26 N 7,973,250.00 7,973,250.00 8/6/17 30311522 31 OF Chattanooga TN 27,495.18 9,175.55 4.450% N/A 8/6/26 N 7,175,256.20 7,166,080.65 8/6/17 30311523 32 RT Arvada CO 19,358.36 9,460.49 4.378% N/A 7/6/26 N 5,134,918.04 5,125,457.55 8/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30311524 33 RT Clemmons NC 18,748.04 6,429.59 4.388% N/A 8/6/26 N 4,961,693.96 4,955,264.37 8/6/17 30311492 34 RT Lake Mary FL 14,518.09 4,643.37 4.572% N/A 6/5/26 N 3,687,602.36 3,682,958.99 8/6/17 Totals 3,678,902.15 342,548.67 1,064,839,897.76 1,064,497,349.09 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30311485 1 Office New York NY 30,000,000.00 17,070,240.00 0.00 30311486 1A Office New York NY 30,000,000.00 17,070,240.00 0.00 30311487 1B Office New York NY 27,500,000.00 17,070,240.00 0.00 30311493 2 Office Chicago IL 87,000,000.00 27,412,558.16 28,174,934.92 1/1/17 3/31/17 30311497 3 Industrial Various Various 84,620,091.68 0.00 31,968,816.48 30520932 4 Retail Miami FL 70,000,000.00 0.00 17,931,574.72 1/1/17 3/31/17 30311501 5 Retail Chattanooga TN 63,741,651.81 15,988,247.10 12,923,339.05 1/1/17 3/31/17 30520920 6 Office Centennial CO 58,500,000.00 13,590,962.99 0.00 30311488 7 Multi-Family San Francisco CA 55,250,000.00 32,329,234.47 0.00 30311503 8 Lodging Irvine CA 54,214,235.27 6,842,407.76 0.00 30311504 9 Industrial Laredo TX 50,050,000.00 4,883,194.40 0.00 30311489 10 Multi-Family Charleston WV 50,000,000.00 4,128,746.00 0.00 30311505 11 Lodging Cary NC 37,520,000.00 4,005,296.32 0.00 30311506 12 Office Brentwood TN 37,000,000.00 3,969,249.86 0.00 30311507 13 Retail Louisville KY 35,512,500.00 3,240,088.62 0.00 30311490 14 Retail Edinburg TX 32,500,000.00 2,749,644.00 0.00 30311508 15 Lodging Portland OR 30,000,000.00 5,595,608.76 7,412,845.68 1/1/17 6/30/17 30520919 16 Lodging Pittsburgh PA 21,586,808.33 6,293,999.28 0.00 30310799 17 Multi-Family San Francisco CA 21,000,000.00 6,655,304.42 0.00 30311491 18 Retail Granbury TX 19,325,000.00 1,516,371.00 0.00 30311510 19 Retail New York NY 18,500,000.00 1,086,261.48 0.00 30311511 20 Retail Harlingen TX 18,150,000.00 2,052,005.48 1,696,548.95 1/1/17 3/31/17 30311512 21 Mixed Use Austin TX 15,636,775.94 1,838,871.05 0.00 30311513 22 Retail Gilroy CA 15,695,706.58 1,592,713.90 2,030,369.14 1/1/17 3/31/17 30311514 23 Retail Huntsville AL 13,299,000.00 1,267,093.34 0.00 30311515 24 Retail Carlsbad CA 12,500,000.00 1,106,407.47 0.00 30311516 25 Industrial Grand Blanc MI 11,362,456.73 1,405,488.33 1,206,896.32 1/1/17 3/31/17 30311517 26 Retail Henderson NV 9,351,986.20 0.00 0.00 30311518 27 Retail Hoover AL 9,023,250.00 754,942.60 0.00 30311519 28 Lodging Topeka KS 8,800,000.00 1,302,820.43 0.00 30311520 29 Retail Various Various 7,954,874.99 582,196.78 0.00 30311521 30 Retail Vestavia Hills AL 7,973,250.00 453,209.54 0.00 30311522 31 Office Chattanooga TN 7,166,080.65 603,332.88 756,924.48 1/1/17 3/31/17 30311523 32 Retail Arvada CO 5,125,457.55 449,779.74 0.00 30311524 33 Retail Clemmons NC 4,955,264.37 392,638.19 399,538.87 1/1/17 6/30/17 30311492 34 Retail Lake Mary FL 3,682,958.99 338,970.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date Total 1,064,497,349.09 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 8/11/17 0 0 0 0 0 0 0 0 4.020447% 103 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 3.998889% 7/12/17 0 0 0 0 0 0 0 0 4.020561% 104 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 3.999002% 6/12/17 0 0 0 0 0 0 0 0 4.020683% 105 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 3.999124% 5/12/17 0 0 0 0 0 0 0 0 4.020795% 106 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 3.999235% 4/12/17 0 0 0 0 0 0 0 0 4.020917% 107 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 3.999356% 3/10/17 0 0 0 0 0 0 0 0 4.021028% 108 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 3.999467% 2/10/17 0 0 0 0 0 0 0 0 4.021168% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 3.999607% 1/12/17 0 0 0 0 0 0 0 0 4.021278% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 3.999716% 12/12/16 0 0 0 0 0 0 0 0 4.021387% 111 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 3.999825% 11/14/16 0 0 0 0 0 0 0 0 4.021506% 112 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 3.999943% 10/13/16 0 0 0 0 0 0 0 0 4.021614% 113 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.000050% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Delinquency Loan Detail Offering # of Paid Through Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net NOI Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
